Citation Nr: 0203394	
Decision Date: 04/12/02    Archive Date: 04/18/02

DOCKET NO.  98-08 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a compensable disability rating for 
eosinophilia.

2.  Entitlement to service connection for eosinophilia- 
myalgia syndrome with gastric residuals, claimed as secondary 
to service-connected eosinophilia.

3.  Entitlement to service connection for dry eye syndrome, 
claimed as secondary to service-connected eosinophilia.

4.  Entitlement to service connection for a lung disorder.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran had active military service from January 1953 to 
December 1954.  This matter originally came before the Board 
of Veterans' Appeals (Board) on appeal from decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  An April 1998 rating decision 
found that new and material evidence had not been submitted 
to reopen the claim for service connection for a lung 
condition.  A July 1998 rating decision denied secondary 
service connection for eosinophilia-myalgia syndrome with 
gastric residuals and dry eye syndrome.  A November 1998 
Hearing Officer's decision denied a compensable rating for 
the service-connected eosinophilia.

The Board, in a March 2000 decision, denied the veteran's 
claims.  The appellant appealed to the United States Court of 
Appeals for Veterans Claims.  In April 2001, the Court issued 
an Order that vacated the March 2000 Board decision and 
remanded the case to the Board for proceedings consistent 
with the Appellant's Motion for Remand.

The following decision addresses the veteran's attempt to 
reopen his claim for service connection for a lung disorder.

The Board is undertaking additional development with respect 
to the issues of entitlement to a compensable disability 
rating for eosinophilia, entitlement to service connection 
for eosinophilia- myalgia syndrome with gastric residuals, 
claimed as secondary to service-connected eosinophilia, and 
entitlement to service connection for dry eye syndrome, 
claimed as secondary to service-connected eosinophilia.  This 
development is pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing those issues.

FINDINGS OF FACT

1.  In December 1964, the Board denied both direct and 
secondary service connection for a lung condition; the basis 
for the denial was that a lung disorder was not demonstrated 
during service, and that there was no medical evidence of an 
etiological relationship between the veteran's service 
connected eosinophilia and a lung disorder developed 
subsequent to separation from service.

2.  The evidence added to the record since December 1964 
includes a December 2001 private physician's statement to the 
effect that the veteran's current lung disorder could be 
related to his service connected eosinophilia; that evidence 
is so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim.

CONCLUSION OF LAW

Evidence received since the Board's December 1964 denial of 
service connection for a lung disorder is new and material 
and the veteran's claim for service connection for that 
disability has been reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

By a final decision dated in December 1964, the Board denied 
both direct and secondary service connection for a lung 
condition.  Thus, the issue of entitlement to service 
connection for a lung disorder may only be reopened by the 
submission of new and material evidence.  

The relevant regulation states that new and material 
evidence means evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (2001); Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  [For claims filed on and after 
August 29, 2001, new and material evidence is defined as set 
out at 66 Fed. Reg. 45620, 45630 (August 29, 2001) to be 
codified at 38 C.F.R. § 3.156.  Because the matter currently 
before the Board was initiated prior to August 29, 2001, the 
definition of new and material evidence in effect prior to 
that date must be used.]

The basis for the Board's December 1964 denial was that a 
lung disorder was not demonstrated during service, and that 
there was no medical evidence of an etiological relationship 
between the veteran's service connected eosinophilia and a 
lung disorder developed subsequent to separation from 
service.

For service connection to be granted, the law requires that 
there be a disability and the disability result from disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (2001).  Regulations 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001).  

When the claim was previously denied, the record did not 
contain medical evidence of a nexus between a service 
connected disability and the post service diagnosis of a lung 
disorder.  That was one basis for the denial and the issue at 
hand, or the specific matter under consideration.  See Evans 
v. Brown, 9 Vet. App. 273, 284 (1996).  To be new and 
material, the evidence would have to contain medical findings 
of at least a possible nexus.  

The evidence added to the record since December 1964 includes 
a December 2001 private physician's statement to the effect 
that the veteran's current lung disorder could be related to 
his service connected eosinophilia.  Because the record did 
not previously contain such evidence, this evidence is new 
and material as it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
Accordingly, the Board concludes that the veteran's claim for 
service connection for a lung disorder is reopened.

While the record contains sufficient evidence to reopen the 
veteran's claim, the Board has determined that additional 
development is required prior to adjudication of the merits 
of the reopened claim.  Accordingly, the Board is undertaking 
additional development pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing that issue.

ORDER

New and material evidence has been received, and the 
veteran's claim for service connection for a lung condition 
has been reopened.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

